02-10-359-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00359-CV 
 
 



Gavin Saldivar


 


APPELLANT




 
V.
 




D. Evette Saldivar


 


APPELLEE 



 
 
------------
 
FROM THE
271st District Court OF Wise COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          Appellant Gavin Saldivar
attempts to appeal from the trial court’s judgment granting the divorce of
Appellant and Appellee D. Evette Saldivar.  The trial court’s decree was signed July 12,
2010.  The motion for new trial was
therefore due August 11, 2010,[2] but it
was not filed until August 12, 2010.  The
notice of appeal was not filed until October 11, 2010.[3]  On October 15, 2010, because it appeared that
the motion for new trial filed one day after its due date was untimely,[4] and that
therefore the notice of appeal was untimely,[5]
depriving this court of jurisdiction,[6] we
notified Appellant in writing of our concern and requested that he advise us
within ten days whether he had mailed his motion for new trial on or before its
due date.  We stated in the letter that
we would dismiss the appeal for want of jurisdiction if we determined that the
appeal was not timely perfected.  Appellant
did not respond.
          Accordingly, because his motion for
new trial was filed one day late, it did not extend Appellant’s deadline for
filing his notice of appeal.[7]  His notice of appeal therefore remained due August
11, 2010,[8] but it
was not filed until October 11, 2010. 
Because the notice of appeal was untimely,[9] we
dismiss this appeal for want of jurisdiction.[10] 
 
PER CURIAM
 
PANEL:  DAUPHINOT, GARDNER,
and WALKER, JJ.
 
DELIVERED:  November 18, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. Civ. P. 329b(a).



[3]See Tex. R. App. P. 26.1(a)(1)
(providing that notice of appeal is generally due within thirty days after
judgment is signed but that a timely filed motion for new trial extends the
filing deadline to within ninety days after the judgment is signed).


[4]See Tex. R. Civ. P. 329b(a).


[5]See Tex. R. App. P. 26.1(a)(1).


[6]See Tex. R. App. P. 25.1, 26.1
(providing together that appellate court has jurisdiction over timely filed
notice of appeal).


[7]See Tex. R. App. P. 26.1(a)(1).


[8]See Tex. R. App. P. 26.1.


[9]See id.


[10]See Tex. R. App. P. 42.3(a), 43.2(f).